Citation Nr: 1415277	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-43 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2. Entitlement to service connection for a skin condition, to include tinea versicolor, to include as due to exposure to herbicides.  

3. Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, to include as due to exposure to herbicides.  

4. Entitlement to service connection for residuals of right foot surgery for an ingrown toenail, claimed as secondary to diabetes mellitus, to include as due to exposure to herbicides. 

5. Entitlement to service connection for residuals of left foot surgery for an ingrown toenail, claimed as secondary to diabetes mellitus, to include as due to exposure to herbicides.  

6. Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus, to include as due to exposure to herbicides.  

7. Entitlement to service connection for a heart condition, claimed as secondary to diabetes mellitus, to include as due to exposure to herbicides.  

8. Entitlement to service connection for a circulation disorder, claimed as secondary to diabetes mellitus, to include as due to exposure to herbicides.  

9. Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides.  

10. Entitlement to service connection for a disorder manifested by right-sided pain secondary to service-connected residuals of an inguinal hernia repair.  

11. Entitlement to service connection for bilateral hearing loss.  

12. Entitlement to service connection for bilateral tinnitus. 

13. Entitlement to an initial disability rating in excess of 10 percent for residuals of a right inguinal hernia repair.  

14. Entitlement to an initial compensable disability rating for a scar from a right inguinal hernia repair. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 1966 with additional periods of active duty for training (ACDUTRA) in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a hearing in May 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  

As a preliminary matter, the Veteran's claims for service connection for diabetes mellitus, a skin condition, hypertension, residuals of bilateral foot surgery, peripheral neuropathy, a heart condition, a circulation disorder, right-sided pain, bilateral hearing loss, and bilateral tinnitus were previously considered and denied in a final June 2004 rating decision.  Since June 2004, additional service personnel records have been obtained and associated with the claims file.  These records show that the Veteran had periods of ACDUTRA.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  New and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is reviewed on a de novo basis.  The service personnel records are relevant because they identify additional periods of service that must be considered.  Therefore, the issues are rephrased as listed above. 

The Veteran's tinnitus claim was initially phrased as entitlement to service connection for tinnitus in the left ear.  At his May 2012 hearing, the Veteran clarified that he had tinnitus in both ears.  Therefore the issue has been rephrased as listed above.  

The issues of entitlement to service connection for diabetes mellitus, a skin condition, hypertension, residuals of bilateral foot surgery, peripheral neuropathy, a heart condition, a circulation disorder, residuals of prostate cancer, bilateral hearing loss, and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's reported symptoms of right-sided pain due to residuals of a right inguinal hernia repair overlap with those from his service-connected surgical scar.  

2. In May 2012, prior to the promulgation of a decision on the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a right inguinal hernia repair, the Veteran withdrew his appeal at his hearing. 

3. In May 2012, prior to the promulgation of a decision on the issue of entitlement to an initial compensable disability rating for a scar from a right inguinal hernia repair, the Veteran withdrew his appeal at his hearing. 


CONCLUSIONS OF LAW

1. The Veteran does not have right-sided pain that is separate and distinct from the symptoms of his service-connected tender and painful scar from a right inguinal hernia repair.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013). 

2. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial disability rating in excess of 10 percent for residuals of a right inguinal hernia repair have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

3. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial compensable disability rating for a scar from a right inguinal hernia repair have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in June 2008 satisfied the duty to notify provisions with regard direct service connection for the Veteran's right-sided pain.  While the Veteran did not receive a VCAA letter with respect to secondary service connection, he testified at his hearing that he felt that his right-sided pain was caused by his service-connected residuals of a right inguinal hernia repair, demonstrating actual knowledge of what is needed to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's service treatment records (STRs), partial VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  Although there are potentially outstanding VA treatment records from 1999 to 2004, a remand is not necessary to obtain them.  The Veteran's claim for service connection for right-sided pain is being denied because it overlaps with an already service-connected disability.  The potentially outstanding VA treatment records are from before the start of the appeal period and could not substantiate his claim that his current right-sided pain is a separate and distinct disability from his already service-connected scar from a right inguinal hernia repair.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A February 2009 VA examination for digestive disorders and scars adequate for adjudication purposes was provided to the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was afforded a personal hearing before the undersigned in May 2012.  With regard to that hearing, 38 C.F.R. § 3.103(c)(2) requires the hearing officer to assist the claimant by 1) fully explaining the issues in the case and 2) suggesting the submission of evidence that the claimant may have overlooked and that would advantage his or her position.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the May 2012 hearing, the undersigned noted the issues on appeal and then, the undersigned, the Veteran and the Veteran's representative engaged in a colloquy with a view towards substantiation of the claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II. Service Connection for Right-Sided Pain

In order to establish direct service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

At his February 2009 VA examination for digestive disorders and scars related to his service-connected right inguinal hernia repair, the examiner noted tenderness and discomfort in the area of his scar.  The Veteran reported that it was not present all the time, but that it occurred when he was accidentally touched in that area by another person or if he suddenly bended, twisted, or lifted.  The pain receded within a few minutes of onset.  Upon examination, the Veteran's scar was tender to palpation.  The examiner found that the Veteran was status-post right inguinal hernia repair with "residual tenderness and discomfort" around his scar.  

At his May 2012 hearing, the undersigned asked the Veteran if he had pain separate from the pain from his scar and the Veteran responded, "[n]o, not that I know of."  The undersigned asked the Veteran if the pain was around the scar area and he responded affirmatively.  He testified that he was sensitive to clothing and touch and had pain when he twisted to the left.  The Veteran is competent to describe his own symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Because his testimony is consistent with the symptoms reported at his February 2009 VA examination, his statement is also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, his testimony is not probative evidence in support of a claim for a disability separate from residuals of a hernia repair and a surgical scar.  He stated that he did not know if he had pain separate from his scar.  Further, at his hearing, he reported the same symptoms that the February 2009 examiner associated with his service-connected scar.  To separately grant service connection for the same symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the symptoms the Veteran reported at his hearing are identical to those already associated with his scar.  As a result, his claim must be denied.  As the preponderance of the evidence weighs against this claim for service connection for a separate disability claimed as right-sided pain, the benefit of the doubt doctrine is inapplicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204. 

At his May 2012 hearing before the Board, the Veteran withdrew his appeal as to the issues of increased initial disability ratings for residuals of a right inguinal hernia repair and a scar from a right inguinal hernia repair.  The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 


ORDER

Entitlement to service connection for right-sided pain secondary to service-connected residuals of an inguinal hernia repair is denied.  

The appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a right inguinal hernia repair is dismissed. 

The appeal of the issue of entitlement to an initial compensable disability rating for a scar from a right inguinal hernia repair is dismissed. 


REMAND

With regard to all claims being remanded, additional development is necessary.  The Veteran's service personnel records reveal that he had periods of ACDUTRA in the Naval Reserve and that the RO has not attempted to verify his service dates or obtain medical records related to these additional periods of service.  Additionally, the Veteran testified that since 1999, he received all medical treatment at the Memphis VA Medical Center (VAMC).  The record does not contain VA treatment records prior to 2004.  

With regard to his claims for secondary service connection, the Veteran has not received proper notice regarding how to substantiate a service connection claim on a secondary basis.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

With regard to his skin condition and tinnitus claims, the Veteran submitted a proper release form for Dr. W. O. in May 2004 indicating that he saw this private physician for these conditions.  The RO did not attempt to obtain records from him.  With regard to his skin condition, STRs indicate multiple treatments for rashes on his chest.  With regard to his hearing loss and tinnitus claims, the Veteran's statement that he was exposed to acoustic trauma while serving on the fantail of the USS Rockbridge is competent and credible and an examination is required.  With regard to his claim for hypertension, his blood pressure was 130/70 at separation.  A VA examination is required for his claims for a skin condition, bilateral hearing loss, bilateral tinnitus, and hypertension.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Navy Reserve by day and month from the appropriate agency.  The RO is advised that the record indicates that the Veteran had periods of ACDUTRA in 1973 and 1974.  

2. Contact the National Personnel Records Center (NPRC), the Navy Reserve Personnel Center, the Records Management Center, the Veteran's Navy Reserve unit, the Department of the Navy, and/or any other appropriate source to obtain copies of his ACDUTRA/Naval Reserve treatment records.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

3. Attempt to obtain any outstanding VA treatment records that may exist, specifically those from the Memphis VAMC from 1999 to 2004.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

4. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him of the information and evidence necessary to substantiate his secondary service connection claims.  

5. Provide the Veteran with a release form for medical records generated by Dr. W. O.  If the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).   

6. Schedule the Veteran for an examination for his skin condition with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A June 1962 STR showing treatment for a rash on the Veteran's upper body and neck.

ii) A January 1964 STR noting a diagnosis of dermatitis on the Veteran's trunk. 

iii) Two October 1964 STRs showing treatment for tinea versicolor.

iv) A January 1965 STR showing treatment for a generalized rash over the Veteran's trunk with "[m]any scattered lichenoid placquelike [sic] lesions," with a diagnosis of dermatitis that was "[a]lmost surely secondary syphilis." 

v) An October 1965 STR showing a diagnosis of sebhorreic dermatitis.  

vi) The Veteran's May 2012 testimony that he has had a skin condition for 20 years.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin condition began during active service or is related to any incident of service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. Schedule the Veteran for an audiology examination with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must be made aware of the Veteran's contention that he was exposed to acoustic trauma from guns on the fantail of his ship during service and must be advised that his statements regarding such are competent and credible.  

c) The examiner is advised that the only audiological testing accomplished during the Veteran's active duty service were unreliable whispered voice tests performed on entry and separation.  Whispered voice tests cannot be considered as reliable evidence that hearing loss did not occur.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and bilateral tinnitus began during active; or, are related to any incident of service to include noise exposure; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

e) A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

f) In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. Schedule the Veteran for an examination for his hypertension with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the examiner's attention is drawn to the Veteran's May 1966 separation examination where his blood pressure was 130/70.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

9.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

10.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


